Title: From George Washington to La Luzerne, 25 February 1784
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Sir,
Mount Vernon 25th Feby 1784

I have been honored with your Excellys favor of the 18th from Annapolis covering a letter from the Marqs de la Fayette, for the trouble of doing which be pleased to accept my thanks.
I regret exceedingly that the weather and roads shou’d have deprived me of the honor of seeing you at my retreat—I shall look however, with pleasure for your return to Annapolis, when I shall expect the fulfilment of your promise. It would be a gratification to express to you under my own roof the great respect attachment & regard with which I have the honor to be &ca

G: Washington

